Opinión concurrente emitida por el
Juez Asociado Señor Rebollo López.
El pasado 28 de junio de 1991 —en la opinión concu-rrente y disidente que emitiéramos en Lasso v. Iglesia Pent. La Nueva Jerusalem, 129 D.P.R. 219, 245-246 (1991)— expresamos, en lo pertinente, que:
Para que una ponencia en un caso normal y corriente, elabo-rada y suscrita por uno de los integrantes del Tribunal, pueda ser certificada como “Opinión del Tribunal” se requiere que la misma obtenga el voto de conformidad de por lo menos cuatro de los integrantes de este Foro judicial, en la situáción en que todos sus miembros intervienen en el caso, o de por lo menos la “mitad más uno” de los Jueces que participan en el caso, en la alternativa de que algunos de sus integrantes se hayan inhi-bido o abstenido de intervenir en el mismo.
El voto de conformidad —a diferencia de cuando meramente se “concurre con el resultado”— que le brinda un Juez a la ponencia suscrita por uno de sus compañeros magistrados sig-nifica que ese Juez está conforme no sólo con el resultado a que se llega en la ponencia emitida sino que suscribe todos y cada uno de los fundamentos que se aducen en apoyo de ese resultado. Cuando meramente se “concurre con el resultado”, no se endosan necesariamente todos los fundamentos aducidos en la ponencia en apoyo del resultado a que se llega.
Dicha función es una que no puede ser descargada “ligera” o caprichosamente por los integrantes de un tribunal colegiado como el nuestro. Como es de todos conocido, una “Opinión del Tribunal” resulta obligatoria, como precedente, para nuestros *793tribunales de instancia. Ello, en palabras sencillas, significa que dicha Opinión constituirá derecho vinculante en relación con las decisiones que emitan los referidos tribunales de ins-tancia en el futuro en toda situación de hechos similar a la envuelta en el caso objeto de la “Opinión del Tribunal”. Ahí radica, naturalmente, la importancia de que los fundamentos legales que se aducen en una Opinión en apoyo del resultado propuesto sean jurídicamente correctos.
No hay duda, en resumen, que la determinación que a diario tienen que hacer los integrantes de este Tribunal respecto a si endosan o no con su voto de conformidad las numerosas ponen-cias que se circulan en el seno del Tribunal, y si éstas ameritan o no ser publicadas como “Opinión del Tribunal”, es una impor-tante y fundamental para nuestro sistema de derecho. Es por ello que dicha determinación sólo debe ser el producto de un análisis jurídico objetivo y desapasionado; totalmente libre el mismo de consideraciones de amistad, enojo o prejuicio personal. (Énfasis en el original.)
Hoy añadimos el hecho obvio de que no toda decisión emitida por este Tribunal amerita ser publicada como “Opinión del Tribunal”; ello aun cuando el resultado y los fundamentos en que se basa la misma sean correctos en derecho. Los integrantes de este Tribunal no deben perder de vista que las “Opiniones” tienen el propósito, entre otros, de establecer nuevas normas de derecho, aclarar y despejar situaciones jurídicas complejas y confusas, y su-plir “lagunas” en nuestro ordenamiento. Cuando el caso ante nuestra consideración lo que plantea son cuestiones reiteradamente resueltas por el Tribunal, el vehículo deci-sorio a utilizarse debe ser el de la “sentencia”, la cual no establece norma alguna ni constituye precedente obligatorio.
El uso indebido del mecanismo procesal de la “Opinión” puede hacerle un grave daño a la imagen y reputación de este Tribunal. Los integrantes de este Foro no podemos darnos el lujo de envolvemos en una fatua y estéril compe-tencia numérica de quién es el Juez que más “opiniones” publica. Debemos mantener siempre presente que la cali-*794dad de la justicia que un juez dispensa no se mide exclusi-vamente a base de estadísticas.
La Opinión mayoritaria emitida en el presente caso es un vivo ejemplo de uno de los graves males que han venido aquejando al Tribunal durante los últimos seis (6) años: la publicación, como “Opinión”, de ponencias que deben ser certificadas como “sentencias”, las cuales, curiosamente, han venido consistentemente recibiendo el voto de confor-midad de una mayoría del Tribunal por razones totalmente ajenas a las que propiamente deben regir dichas determinaciones.
En la actualidad se encuentran pendientes de resolu-ción final ante este Tribunal cientos de recursos, algunos de los cuales plantean cuestiones de fundamental impor-tancia para nuestra ciudadanía y la clase togada en general. Es por ello que no alcanzamos a entender el por qué el Tribunal se envuelve en la preparación, redacción y publicación de una ponencia como “Opinión del Tribunal” en relación con los hechos que plantea el presente recurso, el cual realmente debió de haber sido resuelto mediante una simple Resolución al efecto.
Aparte de constituir una estadística más —desde el punto de vista de “un caso más” que se resuelve mediante “Opinión y Sentencia”— la ponencia emitida en el presente caso no añade nada nuevo o significativo a nuestro acervo jurisprudencial. Dicho con el mayor respeto, la Opinión mayoritaria emitida en el presente caso no pasa de ser una pérdida de tiempo valioso. Nos vemos obligados a ocupar parte de ese tiempo para explicar, y demostrar, lo antes ex-presado con el propósito de que esta situación no se repita en el futuro.
I
La Sala de Carolina del Tribunal Superior de Puerto Rico emitió sentencia en el presente caso, copia de la cual *795fue archivada en autos el 22 de junio de 1990. Arabas par-tes presentaron solicitud de determinaciones de hecho adi-cionales al amparo de las disposiciones de la Regla 43.3 de Procedimiento Civil de 1979 (32 L.P.R.A. Ap. III).
La moción que a esos efectos radicara la demandada recurrente Converse de Puerto Rico, Inc. fue radicada en tiempo; esto es, dentro del término de diez (10) días de haberse archivado en autos copia de la notificación de la sentencia por la Secretaría del tribunal de instancia. Como es harto sabido, la radicación en tiempo de la referida mo-ción tiene el efecto de paralizar el término jurisdiccional ordinario de treinta (30) días para acudir en revisión ante este Tribunal^1) término que conforme a las disposiciones de la Regla 43.4 de Procedimiento Civil, 32 L.P.R.A. Ap. III, comienza “a correr nuevamente tan pronto se archive en autos copia de la notificación [sobre] las determinaciones y conclusiones solicitadas”. Dicha moción fue denegada por el foro de instancia mediante orden a esos efectos de 12 de julio de 1990.
La moción que bajo la citada Regla 43.3 de Procedi-miento Civil radicara la parte demandante recurrida ante el foro de instancia fue radicada fuera del mencionado tér-mino jurisdiccional de diez (10) días que dispone la referida disposición reglamentaria, razón por la cual ello no inte-rrumpió el término para acudir en revisión ante este Tribunal. Soc. de Gananciales v. A.F.F., 108 D.P.R. 644 (1979). Es debido a ello que resulta obvio que la orden emi-tida por el foro de instancia, de fecha 18 de julio de 1990, denegando dicha moción resulta ser una superflua e inne-cesaria que no tuvo, ni tiene, consecuencia o efecto jurídico alguno.
Habiendo sido denegada la moción que radicara la de-*796mandada recurrente Converse de Puerto Rico bajo la ci-tada Regla 43.3 de Procedimiento Civil, con fecha de 12 de julio de 1990, el término ordinario de treinta (30) días para acudir en revisión ante este Tribunal comenzó “a correr nuevamente” el 13 de julio de 1990. Regla 43.4 de Procedi-miento Civil de 1979, ante. Dicho término, en consecuen-cia, vencía el 11 de agosto de 1990. Siendo dicho día sá-bado, el mismo se extendió hasta el lunes 13 de agosto de 1990.
No puede haber duda alguna, en consecuencia, que el recurso de revisión que la demandada recurrente Converse de Puerto Rico radicara ante este Tribunal el 17 de agosto de 1990 —y que erróneamente expidiéramos— fue radicado fuera del término jurisdiccional de treinta (30) días, razón por la cual procede su desestimación por falta de jurisdicción.
Confrontada con estos hechos, la demandada recurrente elabora la errónea teoría de que no obstante haberse archi-vado en autos copia de la notificación de la sentencia dic-tada por el foro de instancia el día 22 de junio de 1990, el término de diez (10) días que dispone la antes citada Regla 43.3, tiene que contarse en el presente caso desde que la misma efectivamente se notificó a las partes, esto es, tres (3) días más tarde. Ello, naturalmente, tendría el efecto de que la moción que tardíamente radicara la parte deman-dante recurrida bajo la Regla 43.3 de Procedimiento Civil, ante, hubiera estado “en tiempo” y, en consecuencia, igual-mente el recurso de revisión que Converse radicara ante este Tribunal. Dicho argumento, no hay duda, es uno total y completamente improcedente en derecho.
La situación de hechos antes descrita, a nuestro hu-milde entender, repetimos, no justifica la preparación y certificación de una ponencia como “Opinión del Tribunal”. *797El recurso radicado por Converse de Puerto Rico debió de ser desestimado, por razón de falta de jurisdicción, me-diante la emisión de una simple resolución o, a lo sumo, mediante una “Sentencia” a esos efectos.
El mero hecho de que la recurrente Converse, en apoyo de su errónea contención, cite las decisiones que este Tribunal emitiera en Figueroa Rivera v. Tribunal Superior, 85 D.P.R. 82 (1962), y en Vda. de Carmona v. Carmona, 93 D.P.R. 140 (1966), no constituye fundamento para que este Tribunal pierda su tiempo en la preparación y certificación de una “Opinión” cuando hay pendientes, y sin resolver, tantos recursos ante este Tribunal, los cuales están im-pregnados de fundamental importancia para nuestra ciudadanía.
En el contexto de los hechos del presente caso, resulta, inclusive, erróneo el citar, y “distinguir”, las decisiones que este Tribunal emitiera en Figueroa Rivera v. Tribunal Superior, ante, y en Vda. de Carmona v. Carmona, ante. La situación de hechos que el Tribunal contempló en dichos casos es completamente distinta; esto es, aquella en que la fecha en que se deposita en el correo la notificación de sen-tencia es una realizada pasado el término de revisión, cal-culado el mismo a base de la fecha de archivo en autos, o tan tardíamente que la parte afectada por la sentencia dic-tada no tiene tiempo suficiente para preparar adecuada-mente un recurso de revisión. Dichas decisiones tuvieron, y tienen, el loable propósito de flexibilizar una norma férrea y así evitar que en nombre de la misma se cometa la injusti-cia de impedir que una parte sea despojada de su derecho a revisar una sentencia errónea debido a una actuación ne-gligente de la Secretaría del tribunal de instancia. Esa, ciertamente, no es la situación de hechos en el caso de autos.
La Opinión mayoritaria emitida en el presente caso, la cual aparentemente tiene el propósito de aclarar y disipar dudas, es una innecesaria y errónea. La clase togada del *798País, la cual tiene sumo interés en que se resuelvan los asuntos fundamentales pendientes ante este Tribunal, no tiene necesidad alguna de que se le “aclare” una situación que ya resulta ser meridianamente clara. Como expresára-mos en el Voto particular que emitiéramos el 21 de diciem-bre de 1988 en Berberena v. Echegoyen, 123 D.P.R. 76 (1988), somos del criterio que “los integrantes de este Tribunal deben dedicar todos sus esfuerzos, tiempo y empeño en asuntos más productivos y útiles” para el Pueblo de Puerto Rico.
HH !=H
No obstante lo anteriormente expresado, concurrimos en el resultado a que se llega en la Opinión mayoritaria emitida por cuanto el mismo es correcto. Esto es, y como expresáramos anteriormente, habiéndose notificado la re-solución denegatoria de la moción radicada bajo la Regla 43.3 de Procedimiento Civil, ante, el día 12 de julio de 1990, resulta obvio que el recurso de revisión que radica-ran ante este Tribunal la parte demandada recurrente el día 17 de agosto de ese año fue radicado fuera del término jurisdiccional ordinario de treinta (30) días. Procede, no hay duda, decretar la desestimación del referido recurso.

(1) En casos en que el “Estado” es parte, el término para acudir en revisión ante este Tribunal es de sesenta (60) días. Véase Ley Núm. 66 de 5 de julio de 1988 (32 L.P.R.A. Ap. III, R. 10.1).